Exhibit 10(u)


J.P. MORGAN SECURITIES INC.
JPMORGAN CHASE BANK, N.A.
GOLDMAN SACHS CREDIT PARTNERS L.P.
MORGAN STANLEY SENIOR FUNDING, INC.
270 Park Avenue
New York, New York 10017
85 Broad Street
New York, New York 10004
1585 Broadway
New York, New York 10036

EXECUTION VERSION
 


 
BANC OF AMERICA SECURITIES LLC
BANK OF AMERICA, N.A.
 
CITIGROUP GLOBAL MARKETS INC.
One Bryant Park
New York, New York 10036
390 Greenwich Street
New York, New York 10013



 
December 3, 2009
 
Commitment Letter
 
NBC Universal, Inc.
30 Rockefeller Plaza
New York, NY 10012


Attention: Chief Financial Officer




Ladies and Gentlemen:
 
NBC Universal, Inc., a Delaware corporation (“Navy” or “you”), has advised J.P.
Morgan Securities Inc. (“JPMorgan”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase
Bank”), Goldman Sachs Credit Partners L.P. (“GSCP”), Morgan Stanley Senior
Funding, Inc. (“MSSF”), Banc of America Securities LLC (“BAS”), Bank of America,
N.A. (“BOA”) and Citigroup Global Markets Inc. (on behalf of Citi (as defined
below)) (“CGMI”; together with JPMorgan, JPMorgan Chase Bank, GSCP, MSSF, BAS
and BOA, the “Commitment Parties” or “we” or “us”) that it intends to (a) enter
into that certain Master Agreement dated as of December 3, 2009 (collectively
with the Ancillary Agreements and Disclosure Letters described therein, the
“Master Agreement”) with Comcast Corporation (“Crimson”) General Electric
Company (“Green”) and Navy, LLC (“Newco” and, together with Crimson, Green and
you, the “Transaction Parties”), pursuant to which, among other steps, (i) 100%
of the issued and outstanding equity interests in Navy will be contributed to
Newco, and (ii) certain of Crimson’s assets and liabilities, collectively
identified in the Master Agreement as the Contributed Comcast Businesses (the
“Contributed Comcast Businesses”) will be contributed to Navy and combined (the
“Combination”) with certain of the assets and liabilities of Navy and its
subsidiaries, collectively identified in the Master Agreement as the NBCU
Businesses (including certain assets and liabilities contributed to Navy but
excluding the Excluded NBCU Assets and the Excluded NBCU Liabilities (each, as
defined in the Master Agreement)) (the “NBCU Businesses”; each of the NBCU
Businesses and the Contributed Comcast Businesses, a “Contributed Business” and,
collectively, the “Contributed Businesses”), and (b) consummate the other
“Transactions” described in the Transactions Description attached hereto as
Exhibit A.  For purposes of this Commitment Letter, “Citi” means CGMI, Citibank,
N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any affiliate as
may be appropriate to consummate the transactions
 
 

--------------------------------------------------------------------------------



contemplated hereby.  Capitalized terms used but not defined herein are used
with the meanings assigned to them in such Exhibit A and in the other exhibits
attached hereto (such exhibits, collectively, the “Term Sheets”).
 
In connection therewith, you have requested that (a) JPMorgan, GSCP and MSSF
agree to structure, arrange and syndicate the Credit Facilities, (b) JPMorgan
Chase Bank, GSCP, MSSF, BOA and Citi commit to provide the entire amount of the
Credit Facilities and (c) JPMorgan Chase Bank agree to serve as administrative
agent for the Credit Facilities.
 
JPMorgan, GSCP and MSSF are pleased to advise you that they are willing to act
as joint lead arrangers and joint bookrunners for the Credit Facilities; BAS and
CGMI are pleased to advise you that they are willing to act as co-lead arrangers
for the Credit Facilities; each of JPMorgan Chase Bank, GSCP and MSSF are
pleased to advise you of its several, but not joint, commitment to provide 26
2/3% of the Credit Facilities; each of BOA and Citi are pleased to advise you of
its several, but not joint, commitment to provide 10% of the Credit Facilities;
GSCP and MSSF are pleased to advise you that they are willing to act as
co-syndication agents for the Credit Facilities; BOA and CGMI are pleased to
advise you that they are willing to act as co-documentation agents for the
Credit Facilities; and JPMorgan Chase Bank is pleased to advise you of its
agreement to serve as administrative agent for the Credit Facilities, in each
case upon the terms and subject to the conditions expressly set forth in this
commitment letter (the “Commitment Letter”) and in the Term Sheets.
 
It is agreed that JPMorgan, GSCP and MSSF will act as joint lead arrangers and
bookrunners for the Credit Facilities (with JPMorgan receiving “lead-left”
placement on all marketing materials for the Credit Facilities) (each in such
capacity, a “Lead Arranger”), BAS and CGMI will act as co-lead arrangers for the
Credit Facilities (each in such capacity, a “Co-Lead Arranger”), GSCP and MSSF
will act as co-syndication agents for the Credit Facilities, BOA and CGMI will
act as co-documentation agents for the Credit Facilities and that JPMorgan Chase
Bank will act as the sole and exclusive administrative agent for the Credit
Facilities, and each will, in such capacities, perform the duties and exercise
the authority customarily performed and exercised by it in such roles.  You
agree that no other agents, co-agents or arrangers will be appointed, no other
titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter (including the Term Sheets) and the Fee
Letters referred to below) will be paid in connection with the Credit Facilities
unless you and we shall so agree.
 
As soon as is practicable after the execution and delivery of this Commitment
Letter and the public announcement of the Transactions (the “Syndication
Commencement Date”), the Lead Arrangers intend to syndicate the Credit
Facilities to a select group of financial institutions that will act as
co-arrangers and lenders and will deliver written documentation (which may be in
the form of joinder agreements to this Commitment Letter, “back-to-back”
commitment arrangements or as the Commitment Parties shall otherwise agree)
evidencing their respective commitments to provide a portion of the Credit
Facilities (the “Co-Arranger Syndication”; and each such lender committing
during the Co-Arranger Syndication, a “Co-Arranger”).  You acknowledge and agree
that the Lead Arrangers will, in consultation with the Transaction Parties,
determine when the Co-Arranger Syndication is completed.  Following the
completion of the Co-Arranger Syndication, the Lead Arrangers will promptly
commence efforts to syndicate the Senior Facilities in a general syndication to
a broader group of financial institutions (the “General Syndication”; together
with the Co-Arranger Syndication, the “Syndications”; and such financial
institutions, together with the Lead Arrangers, the Co-Lead Arrangers and the
Co-Arrangers (or their designated affiliates), the “Lenders”).  You acknowledge
and agree that the Lead Arrangers will, in consultation with the Transaction
Parties, determine when the General Syndication is completed.  In connection
with the identification and selection of the financial institutions to act as
Co-Arrangers and
 
 

--------------------------------------------------------------------------------



Lenders, the Lead Arrangers agree to first target financial institutions
identified by the Transaction Parties in writing prior to the date hereof, with
the identification and selection of other Co-Arrangers and Lenders to be subject
to the consent of the Transaction Parties (any such consent not to be
unreasonably withheld or delayed).  The Lead Arrangers will, in consultation
with the Transaction Parties, manage each Syndication, including determining any
title of agent or similar designations or roles awarded to any Lender and the
acceptance of commitments, the amounts offered and the compensation provided to
each Co-Arranger and Lender from the amounts to be paid to the Lead Arrangers
and Co-Lead Arrangers pursuant to the terms of this Commitment Letter and the
Fee Letters.  The Lead Arrangers will, in consultation with you, determine the
final commitment allocations for each Syndication (including the reallocation of
a portion of the commitments in respect of the Credit Facilities of the Lead
Arrangers and the Co-Lead Arrangers to the Co-Arrangers) and will notify you of
such determination.  To assist with the General Syndication, you agree to use
commercially reasonable efforts to execute and deliver definitive documentation
with respect to the Credit Facilities, consistent with the terms set forth
herein and in the applicable Term Sheet and otherwise mutually acceptable to you
and the Lead Arrangers (the “Credit Facilities Documentation”), as soon as
reasonably practicable following the date hereof.  We anticipate that the
execution and delivery of the Credit Facilities Documentation will substantially
coincide with the completion of the General Syndication, and you agree to use
your commercially reasonable efforts to cooperate in the preparation and
negotiation of the Credit Facilities Documentation consistent with such timing.
 
You agree, at all times prior to the achievement of a Successful Syndication, to
actively assist the Lead Arrangers in completing each Syndication in a manner
satisfactory to the Lead Arrangers as soon as is practicable.  Such assistance
shall include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit from your existing lending relationships and those
of Crimson and Green, (b) direct contact between senior management and advisors
of Navy and the proposed Lenders and using your commercially reasonable efforts
to ensure direct contact between senior management and advisors  of Crimson and
Green and the proposed Lenders (including, as reasonably requested, such direct
contact with individual proposed Co-Arrangers in connection with the Co-Arranger
Syndication), (c) the assistance of Navy, and using your commercially reasonable
efforts to ensure the assistance of Crimson and Green, in the preparation of a
customary confidential information memorandum and other materials as
contemplated below to be used in connection with each Syndication (collectively,
the “Confidential Information Memorandum”), including using commercially
reasonable efforts to complete the Confidential Information Memorandum as soon
as reasonably practicable following the date hereof; and (d) the hosting, with
the Lead Arrangers and the senior management of Navy, and using commercially
reasonable efforts to ensure the assistance of Crimson and Green, in one or more
meetings or, if you and the Lead Arrangers shall agree, conference calls, with
prospective Co-Arrangers and other Lenders at times and locations mutually
agreed upon.  Without limiting your obligations to assist with Syndication
efforts as set forth above, each Commitment Party agrees that neither the
commencement by the Lead Arrangers nor the completion of either Syndication is a
condition to the initial funding under the Credit Facilities.
 
None of JPMorgan, GSCP and MSSF in its capacity as a Lead Arranger will have any
responsibility other than to arrange the Syndications as set forth herein and in
no event shall be subject to any fiduciary or other implied duties.  To assist
the Lead Arrangers in the Syndications, Navy will promptly prepare and provide,
and will use commercially reasonable efforts to ensure Crimson and Green will
prepare and provide, to the Lead Arrangers all customary information with
respect to Navy, the Contributed Comcast Businesses, the Transactions and the
other transactions contemplated hereby, including all financial information and
projections (the “Projections”), as the Lead Arrangers may reasonably request in
connection with the preparation of the Confidential Information Memorandum and
otherwise in connection with the arrangement and syndication of the Credit
Facilities (which shall in any
 
 

--------------------------------------------------------------------------------



event include providing projections for Navy through 2013).  At the Lead
Arrangers’ request, you agree that Navy will assist, and will use commercially
reasonable efforts to ensure the assistance of Crimson and Green, in the
preparation of a version of the information package and presentation consisting
exclusively of information and documentation that is either publicly available
or not material with respect to the Transaction Parties and their respective
affiliates and any of their respective securities for purposes of United States
federal and state securities laws (all such information and documentation being
“Public Lender Information”).  Any information and documentation that is not
Public Lender Information is referred to herein as “Private Lender
Information”.  You further agree that each document to be disseminated by the
Lead Arrangers to any Lender in connection with the Credit Facilities will, at
the request of the Lead Arrangers, be identified by you as either (i) containing
Private Lender Information or (ii) containing solely Public Lender
Information.  You acknowledge and agree that the following documents may be
distributed to “public side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Transaction Parties, their
respective affiliates or securities) (provided that the Transaction Parties have
been afforded an opportunity to comply with applicable Securities Exchange
Commission disclosure obligations): (a) drafts and final versions of the Credit
Facilities Documentation, (b) administrative materials prepared by the Lead
Arrangers for prospective Lenders (such as a lender meeting invitation, bank
allocation, if any, and funding and closing memoranda) and (c) notification of
changes in the terms of the Credit Facilities.  You also agree to promptly
deliver to the Lead Arrangers copies of all material amendments, modifications,
waivers and consents under the Master Agreement.
 
You hereby represent and covenant that (a) all written information and all oral
communications made in Lender meetings and due diligence sessions held in
connection with the Syndications, taken as a whole, other than the Projections
and information of a general economic or industry nature (the “Information”),
that has been or will be made available to us by you or any of your
representatives (with respect to information relating to Crimson and its
affiliates, in each case to the best of your knowledge) is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to us by you or any of your representatives have been or will be
prepared in good faith based upon reasonable assumptions at the time made and at
the time the related Projections are made available to us (it being understood
that projections are subject to significant uncertainties and that no assurances
can be given that any projections will be realized, and the variances between
actual results and projected results may be material).  You understand that in
arranging and syndicating the Credit Facilities we may use and rely on the
Information and Projections without independent verification thereof.
 
As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay the fees described in the Fee Letters dated the date
hereof and delivered herewith (the “Fee Letters”).
 
Each Commitment Party’s commitments hereunder and the agreements to perform the
services described herein are subject to (a) except as contemplated by the
Master Agreement, since January 1, 2009, there not having occurred any event,
change, occurrence or circumstance that, individually or in the aggregate, has
had or would reasonably be expected to have an Effective Date Material Adverse
Effect (as defined below), (b) our satisfaction that prior to the completion of
a Successful Syndication, there shall be no competing offering, placement or
arrangement of any debt securities or bank financing by or on behalf of the NBCU
Businesses, the Contributed Comcast Businesses, Newco or any of their respective
subsidiaries that could reasonably be expected to materially impair the
Syndications other than (i) the Senior Notes, (ii) debt identified by you to the
Lead Arrangers
 
 

--------------------------------------------------------------------------------


 

in writing on or prior to the date hereof and (iii) as the Commitment Parties
shall otherwise agree and (c) the other conditions expressly set forth in the
Term Sheets.
 
“Effective Date Material Adverse Effect” shall mean, a material adverse effect
on the business, assets, financial condition or operations of the Contributed
Businesses, taken as a whole; provided, however, that, any adverse effect to the
extent arising out of, resulting from or attributable to (a) an event or series
of events or circumstances affecting (i) the United States or global economy
generally or capital or financial markets generally, including changes in
interest or exchange rates, (ii) political conditions generally of the United
States or any other country or jurisdiction in which the Contributed Businesses
operate or (iii) any of the industries generally in which the Contributed
Businesses operate (including labor strikes, work stoppages or walkouts or other
labor disputes, declines in ratings or declines in costs-per-thousand), (b) the
announcement or pendency of transactions contemplated by the Master Agreement or
the other Transaction Agreements (as defined in the Master Agreement), (c) any
changes in applicable Law (as defined in the Master Agreement) or U.S. GAAP (as
defined in the Master Agreement) or the enforcement or interpretation thereof,
(d) actions taken or omitted pursuant to the Master Agreement or taken with the
specific consent of the other parties thereto and each Lead Arranger after the
date of the Master Agreement, (e) any acts of God, (f) any hostilities, acts of
war, sabotage, terrorism or military actions, or any escalation or worsening of
any such hostilities, act of war, sabotage, terrorism or military actions
(except, with respect to the foregoing clauses (a), (c), (e) and (f), to the
extent such event or series of events, circumstances, changes, acts or
occurrences have a materially disproportionate effect on the Contributed
Businesses relative to other industry participants), or (g) any failure to meet
internal or published projections, estimates or forecasts of revenues, earnings,
or other measures of financial or operating performance for any period (provided
that the underlying causes of such failures (subject to the other provisions of
this definition) shall not be excluded), shall not constitute or be deemed to
contribute to an Effective Date Material Adverse Effect, and otherwise shall not
be taken into account in determining whether an Effective Date Material Adverse
Effect has occurred or would be reasonably likely to occur.
 
Notwithstanding anything in this Commitment Letter, the Fee Letters, the Credit
Facilities Documentation or any other letter agreement or other undertaking
concerning the financing of the transactions contemplated hereby to the
contrary, the only representations relating to the Contributed Businesses the
accuracy of which shall be a condition to availability of the Credit Facilities
on the Effective Date shall be (i) such of the representations made in the
Master Agreement as are material to the interests of the Lenders, but only to
the extent that any of the parties thereto has the right to terminate its
obligations under the Master Agreement as a result of a breach of such
representations in the Master Agreement (the “Master Agreement Representations”)
and (ii) the Specified Representations (as defined below).  For purposes hereof,
“Specified Representations” means the representations and warranties referred to
in the Term Sheets relating to corporate existence, power and authority, due
authorization, execution and delivery, no conflicts and enforceability of the
Credit Facilities Documentation, in each case as they relate to the entering
into and performance of the Credit Facilities Documentation, solvency, Federal
Reserve margin regulations and the Investment Company Act.  Notwithstanding
anything in this Commitment Letter, the Fee Letters, the Credit Facilities
Documentation or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, the only
conditions to availability of the Credit Facilities on the Effective Date are
set forth in Exhibit B under the heading “CERTAIN CONDITIONS–Initial
Conditions”, Exhibit C under the heading “CERTAIN CONDITIONS” and in
Exhibit D.  This paragraph, and the provisions herein, shall be referred to as
the “Certain Funds Provision”.
 
You agree (a) to indemnify and hold harmless each of the Commitment Parties,
their respective affiliates and their respective officers, directors, employees,
advisors, and agents (each, an
 
 

--------------------------------------------------------------------------------


 

“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letters, the Credit
Facilities, the use of the proceeds thereof, the Transactions or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person upon demand for any reasonable legal or other
expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent they are found by a final, non-appealable judgment of a court to arise
(i) from the bad faith, willful misconduct or gross negligence of such
indemnified person, (ii) out of any claim, litigation, investigation or
proceeding that does not involve an act or omission or alleged act or omission
of any Transaction Party and that is brought by an indemnified person against
any other indemnified person or (iii) from a material breach by such indemnified
person of its express obligations under this Commitment Letter in any claim,
litigation or proceeding brought by you and (b) to reimburse the Commitment
Parties and their affiliates on demand for all reasonable out-of-pocket expenses
(including due diligence expenses, syndication expenses, travel expenses, and
fees, charges and disbursements of one counsel to such indemnified persons taken
as a whole (and, if reasonably necessary, of one regulatory counsel and one
local counsel in any relevant jurisdiction, in each case to the indemnified
persons taken as a whole) and, solely in the case of a conflict of interest, of
one additional counsel (and if reasonably necessary, of one regulatory counsel
and one local counsel in any relevant jurisdiction) to the affected indemnified
persons taken as a whole incurred in connection with the Credit Facilities and
any related documentation (including this Commitment Letter, the Fee Letters and
the Credit Facilities Documentation) or the administration, amendment,
modification or waiver thereof.  No indemnified person shall be liable for any
damages arising from the use by unauthorized persons of Information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the Credit
Facilities.
 
You acknowledge that the Commitment Parties and their affiliates (collectively
referred to as the “Covered Parties”) may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests.  The Covered
Parties will not use confidential information obtained from you by virtue of the
Transactions or their other relationships with you in connection with the
performance by them of services for other companies, and the Commitment Parties
will not furnish any such information to other companies.  You also acknowledge
that the Commitment Parties have no obligation to use in connection with the
Transactions, or to furnish to you, confidential information obtained from other
companies.
 
Each of the Covered Parties may have economic interests that conflict with those
of the Transaction Parties, their respective equity holders and/or their
respective affiliates.  You agree that each of the Covered Parties will act
under this Commitment Letter as an independent contractor and that nothing in
this Commitment Letter, the Fee Letters or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Covered Party and any Transaction Party, or any of its equity
holders or its affiliates.  You acknowledge and agree that the transactions
contemplated by this Commitment Letter and the Fee Letters (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between each Covered Party, on the one hand, and the
Transaction Parties, on the other, and in connection therewith and with the
process leading thereto, (i) no Covered Party has assumed (A) an advisory
responsibility in favor of any Transaction Party, any of their respective equity
holders or affiliates with respect to the financing transactions contemplated
hereby or (B) a fiduciary responsibility in favor of any Transaction Party, any
of their respective equity holders or affiliates with respect to the
transactions contemplated hereby, or in each case, the exercise of rights or
remedies with respect thereto or the process leading thereto
 
 

--------------------------------------------------------------------------------



(irrespective of whether any Covered Party has advised, is currently advising or
will advise any Transaction Party, or any of their respective equity holders or
affiliates on other matters) or any other obligation to any Covered Party except
the obligations expressly set forth in this Commitment Letter and the Fee
Letters and (ii) each Covered Party is acting solely as a principal and not as
the agent or fiduciary of any Transaction Party, its management, equity holders,
affiliates, creditors or any other person.  You acknowledge and agree that you
have consulted your own legal and financial advisors to the extent you deemed
appropriate and that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto.  You
agree that you will not claim that any Covered Party has rendered advisory
services of any nature or respect with respect to the financing transactions
contemplated hereby, or owes a fiduciary or similar duty to you or any of the
other Transaction Parties, in connection with such transactions or the process
leading thereto.
 
In addition, please note that each of JPMorgan and Goldman Sachs (or their
respective affiliates) has been retained by Green as its financial advisor, and
that each of Morgan Stanley and BAS (or their respective affiliates) has been
retained by Crimson as its financial advisor (each in such capacity, a
“Financial Advisor”) in connection with the Combination.  You agree to such
retention, and further agree not to assert any claim based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisor and, on the other hand,
any Covered Party arranging or providing or contemplating arranging or providing
financing as contemplated herein.
 
In addition, please note that no Covered Party provides accounting, tax or legal
advice.  Notwithstanding anything herein to the contrary, you (and each
employee, representative or other agent thereof) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Credit Facilities and all materials of any kind (including opinions or other
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any information relating to the tax treatment or tax
structure will remain subject to the confidentiality provisions hereof (and the
foregoing sentence will not apply) to the extent reasonably necessary to enable
the parties hereto, their respective affiliates, and their and their respective
affiliates’ directors and employees to comply with applicable securities
laws.  For this purpose, “tax treatment” means U.S. federal or state income tax
treatment, and “tax structure” is limited to any facts relevant to the U.S.
federal income tax treatment of the transactions contemplated by this Commitment
Letter but does not include information relating to the identity of the parties
hereto or any of their respective affiliates.
 
This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons, it being understood that each of the Commitment Parties reserves the
right in its sole discretion at any time to assign all or a portion of its
commitment hereunder to one or more of its affiliates and to allocate all or
portion of its fees thereto.  This Commitment Letter may not be amended or
waived except by an instrument in writing signed by you and each of the
Commitment Parties.  This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Commitment Letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.  This Commitment Letter and
the Fee Letters are the only agreements that have been entered into among us
with respect to the Credit Facilities and set forth the entire understanding of
the parties with respect thereto.  This Commitment Letter shall be governed by,
and construed in accordance with, the laws of the State of New York; provided,
however, that with respect to any determination as to whether an Effective Date
Material Adverse Effect shall have occurred, such determination shall be
 
 

--------------------------------------------------------------------------------



governed by and construed in accordance with the laws of the State of
Delaware.  Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of this Commitment Letter or the Fee
Letters or any arrangement or other matter referred to herein or therein is
hereby waived by the parties hereto.
 
You irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court sitting in the City of New York over any suit, action or
proceeding arising out of or relating to this Commitment Letter or the Fee
Letters.  Service of any process, summons, notice or document by registered mail
addressed to you shall be effective service of process against such person for
any suit, action or proceeding brought in any such court.  You irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any such court and any claim that any
such suit, action or proceeding has been brought in an inconvenient forum.  A
final judgment in any such suit, action or proceeding brought in any such court
may be enforced in any other courts to whose jurisdiction you are or may be
subject, by suit upon judgment.
 
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheets or the Fee Letters nor any of their
terms or substance shall be disclosed, directly or indirectly, to any other
person (including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, agents and advisors and, on a
confidential basis, those of Crimson, Green and Vivendi S.A. who are directly
involved in the consideration of this matter or (b) (i) as may be compelled in a
judicial or administrative proceeding, (ii) as otherwise required by law or
regulation or requested by any United States or foreign governmental or
regulatory authority having jurisdiction over any applicable Transaction Party
or (iii) in the case of the Commitment Letter and the Term Sheets (but not the
Fee Letters and the terms and substance thereof) as the Transaction Parties may
determine is advisable to comply with its obligations under securities and other
applicable laws and regulations (in each such case pursuant to clause (b), you
agree to inform us promptly thereof except to the extent prohibited by
applicable law); provided that the foregoing restrictions shall cease to apply
(except in respect of the Fee Letters and the terms and substance thereof) after
this Commitment Letter has been accepted by you and this Commitment Letter has
become publicly available as a result of its disclosure in accordance with the
terms of this paragraph.
 
The Commitment Parties shall use all nonpublic information received by them in
connection with the Transactions solely for the purposes of providing the
services that are the subject of this Commitment Letter and the transactions
contemplated hereby and shall treat confidentially all such information;
provided, however, that nothing herein shall prevent any Commitment Party from
disclosing any such information (a) to any Lenders or participants or
prospective Lenders or participants and any direct or indirect contractual
counterparties to any swap or derivative transaction relating to Navy or Newco
or its obligations under the Credit Facilities (collectively, “Specified
Counterparties”), (b) in any legal, judicial, administrative proceeding or other
process or otherwise as required by applicable law or regulations (in which case
such Commitment Party shall promptly notify you, in advance, to the extent
permitted by law), (c) upon the request or demand of any regulatory authority
having jurisdiction over such Commitment Party or its affiliates (in which case
such Commitment Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, promptly notify you, in advance,
to the extent lawfully permitted to do so), (d) to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such
Commitment Party (collectively, “Representatives”) who are informed of the
confidential nature of such information, (e) to any of its respective affiliates
solely in connection with the Transactions (provided that such information shall
be provided on confidential basis, and such Commitment Party shall be
responsible for its affiliates’ compliance with this paragraph), (f) to the
extent
 
 

--------------------------------------------------------------------------------



any such information becomes publicly available other than by reason of
disclosure by such Commitment Party, its affiliates or Representatives in breach
of this Commitment Letter and (g) for purposes of establishing a “due diligence”
or other similar defense; provided that the disclosure of any such information
to any Lenders or prospective Lenders or participants or prospective
participants or Specified Counterparties referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant or Specified Counterparty that such
information is being disseminated on a confidential basis in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such types of information.  The obligations of
the Commitment Parties under this paragraph shall remain in effect until the
earlier of (i) two years from the date hereof and (ii) the date the Credit
Facilities Documentation is entered into, at which time any confidentiality
undertaking in the Credit Facilities Documentation shall supersede the
provisions of this paragraph.
 
Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower (as defined in the Term
Sheet), which information includes names and addresses and other information
that will allow such Commitment Party to identify the Borrower in accordance
with the Patriot Act.
 
The compensation, reimbursement, indemnification, syndication, market flex and
confidentiality provisions contained herein and in the Fee Letters and any other
provision herein or therein which by its terms expressly survives the
termination of this Commitment Letter shall remain in full force and effect
regardless of whether the Credit Facilities Documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter or the
Commitment Parties’ commitments hereunder; provided that your obligations under
this Commitment Letter (other than your obligations with respect to market flex,
confidentiality and syndication) shall automatically terminate and be superseded
by the provisions of the Credit Facilities Documentation upon the effectiveness
thereof, and you shall automatically be released from all liability in
connection therewith at such time.  The commitments hereunder may be terminated
in whole or in part by you at any time subject to the provisions of the
preceding sentence.
 
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters (together
with the fees payable pursuant to the Fee Letters upon acceptance hereof) not
later than 5:00 p.m., New York City time, on December 3, 2009.  The Commitment
Parties commitments and agreements hereunder will expire at such time in the
event we have not received such executed counterparts (and such fees) in
accordance with the preceding sentence.
 
The commitments and agreements of the Commitment Parties under this Commitment
Letter shall automatically terminate upon the earliest to occur of (i) the
consummation of the Combination, (ii) the execution and delivery of the Credit
Facilities Documentation, (iii) the termination of the Master Agreement and (iv)
December 3, 2010 (or such later date as the “End Date” under the Master
Agreement may be extended pursuant to Section 10.01(d) thereof, but in any event
no later than June 3, 2011) unless, in the case of this clause (iv), each
Commitment Party shall, in its sole discretion, agree to an extension.
 
 

--------------------------------------------------------------------------------



We are pleased to have been given the opportunity to assist you in connection
with this important financing.
 
Very truly yours,
       
J.P. MORGAN SECURITIES INC.
   
By:
/s/ Thomas Cassin

--------------------------------------------------------------------------------

 
Name: Thomas Cassin
 
Title: Managing Director
       
JPMORGAN CHASE BANK, N.A.
   
By:
/s/ Peter B. Thauer
 
Name: Peter B. Thauer
 
Title: Executive Director
       
GOLDMAN SACHS CREDIT PARTNERS L.P.
   
By:
/s/ Alexis Maged
 
Name: Alexis Maged
 
Title: Authorized Signatory
       
MORGAN STANLEY SENIOR FUNDING, INC.
   
By:
/s/ Anish Shah
 
Name: Anish Shah
 
Title: Vice President
       
BANC OF AMERICA SECURITIES LLC
   
By:
/s/ Andrew M. Hensley  
 
Name: Andrew M. Hensley
 
Title: Director
       
BANK OF AMERICA, N.A.
   
By:
/s/ Peter van der Horst
 
Name: Peter van der Horst
 
Title: Senior Vice President
       


 
 

--------------------------------------------------------------------------------

 



CITIGROUP GLOBAL MARKETS INC.
   
By:
/s/ Carolyn A. Kee                          
 
Name: Carolyn A. Kee                          
 
Title: Managing Director
   



 
Accepted and agreed to as of
 
the date first written above by:
 


 
NBC UNIVERSAL, INC.
 
By:
/s/ Jeffrey A. Zucker
 
Name: Jeffrey A. Zucker
 
Title: President & CEO


 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
TRANSACTIONS DESCRIPTION
 
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
the other Exhibits attached thereto or, when specified, the Master Agreement (as
defined below).
 
NBC Universal, Inc., a Delaware corporation (“Navy”), intends to enter into that
certain Master Agreement dated as of December 3, 2009 (collectively with the
Ancillary Agreements and Disclosure Letters described therein, the “Master
Agreement”) with Comcast Corporation (“Crimson”), General Electric
Company (“Green”) and Navy, LLC (“Newco” and, together with Crimson, Green and
you, the “Transaction Parties”), pursuant to which, among other steps, (i) 100%
of the issued and outstanding equity interests in Navy will be contributed to
Newco, and (ii) certain of Crimson’s assets and liabilities, collectively
identified in the Master Agreement as the Contributed Comcast Businesses (the
“Contributed Comcast Businesses”) will be contributed to Navy and combined (the
“Combination”) with certain of the assets and liabilities of Navy and its
subsidiaries, collectively identified in the Master Agreement as the NBCU
Businesses (including certain assets and liabilities contributed to Navy but
excluding the Excluded NBCU Assets and the Excluded NBCU Liabilities (each, as
defined in the Master Agreement)) (the “NBCU Businesses”; each of the NBCU
Businesses and the Contributed Comcast Businesses, a “Contributed Business” and,
collectively, the “Contributed Businesses”).
 
In connection with the foregoing, it is intended that:
 
(a)           Navy Holdco 1 (as defined in the Master Agreement) will, and Green
will cause Navy Holdco 1 to, acquire all the outstanding shares of Navy that it
does not already own;
 
(b)           Navy will make a distribution (the “Navy Dividend”) to its equity
holders in an aggregate amount of up to $9.1 billion, which will be financed
with the proceeds of:
 
(i)           $3.0 billion from a senior unsecured three-year term loan facility
(the “Term Facility”) having the terms set forth in Exhibit B; and
 
(ii)           $6.1 billion from, at the option of the Borrower, either (x) the
issuance of senior unsecured notes (the “Senior Notes”) in a public offering or
Rule 144A private placement or (y) a senior unsecured 364-day bridge term loan
facility (the “Bridge Facility”) having the terms set forth in Exhibit C (or any
combination of the Senior Notes and the Bridge Facility as determined by the
Borrower);
 
(c)           Navy Holdco 1 will, and Green will cause Navy Holdco 1 to,
contribute all of the outstanding shares of Navy to Navy Holdco 2 (as defined in
the Master Agreement);
 
(d)           Navy will convert from a Delaware corporation to a Delaware
limited liability company;
 
(e)           Navy Holdco 2 will, and Green will cause Navy Holdco 2 to,
contribute all of the outstanding shares of Navy to Newco and Newco will issue
membership interests in Newco (“Newco Membership Interests”) to Navy Holdco 2 in
exchange therefor;
 
(f)           Green will, and will cause its Subsidiaries (other than the NBCU
Entities) (each of the terms “Subsidiaries” and “NBCU Entities”, as defined in
the Master Agreement) to, transfer, directly or
 

--------------------------------------------------------------------------------



indirectly, the Contributed NBCU Assets (as defined in the Master Agreement) to
Navy and Navy shall assume the Assumed NBCU Liabilities (as defined in the
Master Agreement);
 
(g)           Crimson will, or will cause one or more of its Subsidiaries to,
contribute or transfer, as applicable, the Contributed Comcast Assets (as
defined in the Master Agreement) to Newco or, at the direction of Newco, to
Navy, and Newco or Navy, as applicable, shall assume the Assumed Comcast
Liabilities (as defined in the Master Agreement), and Newco will issue to
Crimson Newco Membership Interests in consideration therefor; and
 
(h)           Immediately following the transactions described by the foregoing
clauses (a) through (g), Crimson will purchase Newco Membership Interests from
Navy Holdco 2, the consummation of which will result in Crimson and Navy Holdco
2 owning 51% and 49% of the outstanding Newco Membership Interests,
respectively;
 
(i)           In addition to the Senior Notes and/or the Bridge Facility, in
connection with the consummation of the Combination Navy will enter into a
$750.0 million three-year revolving credit facility (the “Revolving Facility”;
the Revolving Facility, together with the Term Facility, the “Senior
Facilities”; each of the Senior Facilities and the Bridge Facility, a “Credit
Facility” and collectively, the “Credit Facilities”), in each case, having the
terms set forth in Exhibit B.
 
The transactions described above are collectively referred to herein as the
“Transactions”.
 




 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
SENIOR FACILITIES
 
Summary of Terms and Conditions
 


 
December 2009
 
_______________________
 


 
Set forth below is a summary of the terms and conditions for the Senior
Facilities.  Capitalized terms used but not defined in this Exhibit B shall have
the meanings set forth in the Commitment Letter to which this Exhibit B is
attached and in the other Exhibits attached thereto.
 
I. PARTIES
 
Borrower:
 
NBC Universal, Inc. (the “Borrower”).
 
Joint Lead Arrangers and Joint Bookrunners:
 
J.P. Morgan Securities Inc., Goldman Sachs Credit Partners L.P. (“GSCP”) and
Morgan Stanley Senior Funding, Inc. (“MSSF”) (collectively, the “Lead
Arrangers”).
 
Co-Lead Arrangers:
 
Banc of America Securities LLC (“BAS”) and Citigroup Global Markets Inc.
(“CGMI”) (collectively, the “Co-Lead Arrangers”).
 
Administrative Agent:
 
JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank” and in such capacity, the
“Administrative Agent”).
 
Co-Syndication Agents:
 
GSCP and MSSF.
 
Co-Documentation Agents:
 
Bank of America, N.A. (“BOA”) and CGMI.
 
Lenders:
 
A syndicate of banks, financial institutions and other entities, including
JPMorgan Chase Bank, GSCP, MSSF, BOA and CGMI arranged by the Lead Arrangers
(collectively, the “Lenders”).
 
II. CREDIT FACILITIES
 
A. Term Facility
 
 
Type and Amount:
 
A three-year term loan facility (the “Term Facility”; the commitments
thereunder, the “Term Commitments”) in the amount of $3.0 billion (the loans
thereunder, the “Term Loans”).
 
 
Availability:
 
 
The Term Loans shall be made in a single drawing on the Effective
Date.  Repayments and prepayments of the Term Loans may not be reborrowed.
 



 
 

--------------------------------------------------------------------------------

 




 
Maturity and Amortization:
 
The Term Loans will mature on the date that is three years after the Effective
Date (as defined below) (the “Term Facility Maturity Date”).
 
 
The Term Loans shall be repayable (i) in an amount equal to 10% of the original
principal amount of the Term Facility on the one-year anniversary of the
Effective Date, (ii) thereafter until the Term Facility Maturity Date, in
quarterly installments equal to 2.5% of the original principal amount of the
Term Facility and (iii) with the balance payable in full on the Term Facility
Maturity Date.
 
Use of Proceeds:
 
The proceeds of the Term Loans shall be used to finance a portion of the Navy
Dividend, to pay fees and expenses in connection with the Transactions and for
general corporate purposes and working capital of the Borrower and its
subsidiaries.
 
B. Revolving Facility
 
 
Type and Amount:
 
A three-year revolving credit facility (the “Revolving Facility”; the
commitments thereunder, the “Revolving Commitments”, and the Revolving
Commitments, together with the Term Commitments, “Commitments”) in the amount of
$750.0 million (the loans thereunder, the “Revolving Loans”; and the Revolving
Loans, together with the Term Loans, “Loans”).
 
 
Availability:
 
 
The Revolving Facility shall be available on a revolving basis during the period
commencing on the Effective Date and ending on the date that is three years
after the Effective Date (the “Revolving Termination Date”).
 
 
Letters of Credit:
 
 
A portion of the Revolving Facility to be agreed shall be available for the
issuance of letters of credit (the “Letters of Credit”) by JPMorgan Chase Bank
and such other Lenders as the Borrower and Administrative Agent shall agree
(such Lenders collectively with JPMorgan Chase Bank, the “Issuing Lenders”).  No
Letter of Credit shall have an expiration date after the earlier of (a) one year
after the date of issuance and (b) five business days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (b) above).
 
 
 
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Loans) within one business
day.  To the extent that the Borrower does not so reimburse the relevant Issuing
Lender, the Lenders under the Revolving Facility shall be irrevocably and
unconditionally obligated to reimburse such Issuing Lender on a pro rata basis.
 



 
 

--------------------------------------------------------------------------------

 




 
 
Competitive Loans:
 
 
The Borrower shall have the option to request that the Lenders bid for loans
(“Competitive Loans” bearing interest at ABR (as defined in Annex I) or a margin
over the Eurodollar Rate (as defined in Annex I), with specified maturities
ranging from 7 to 360 days.  Each Lender shall have the right, but not the
obligation, to submit bids at its discretion.  The Borrower, by notice given
four business days in advance in the case of Eurodollar Rate bids and one
business day in advance in the case of ABR bids, shall specify the proposed date
of borrowing, the interest period, the amount of the Competitive Loan and the
maturity date thereof, the interest rate basis to be used by the Lenders in
bidding and such other terms as the Borrower may specify.  The Administrative
Agent shall advise the Lenders of the terms of the Borrower’s notice, and,
subject to acceptance by the Borrower, bids shall be allocated to each Lender in
ascending order from the lowest bid to the highest bid acceptable to the
Borrower.  While Competitive Loans are outstanding, the available commitments
under the Revolving Facility shall be reduced by the aggregate amount of such
Competitive Loans.
 
Maturity:
 
The Revolving Termination Date.
 
Use of Proceeds:
 
The Revolving Facility shall be used for general corporate purposes and working
capital of the Borrower and its subsidiaries.
 
III. CERTAIN PAYMENT PROVISIONS
 
Fees and Interest Rates:
 
As set forth on Annex I.
 
Optional Prepayments and Commitment Reductions:
 
Loans may be optionally prepaid in an aggregate principal amount of $5.0 million
or a multiple of $1.0 million in excess thereof, and Revolving Commitments may
be optionally reduced in an amount equal to $5.0 million or a multiple of $1.0
million in excess thereof, in each case at the option of the Borrower at any
time upon same day (or in the case of a prepayment of Eurodollar Loans (as
defined in Annex I), three days’ prior) notice, in each case, which notice shall
have been received prior 11:00 a.m. (New York time) on such day; provided that
Competitive Loans may not be prepaid without the consent of the relevant
Lender.  Optional prepayments of the Term Loans shall be applied as directed by
the Borrower and may not be reborrowed.
 
IV. CERTAIN CONDITIONS
 
Initial Conditions:
 
The Senior Facilities shall be initially available on the Effective Date subject
only to (a) the satisfaction of the conditions set forth in Exhibit D and (b)
the accuracy in all material respects of the representations and warranties
contained in the Senior Credit
 



 
 

--------------------------------------------------------------------------------

 




 

 
Documentation (as defined below), subject to the limitations set forth in the
Certain Funds Provision contained in the Commitment Letter; provided that to the
extent any of the foregoing are qualified or subject to “material adverse
effect”, the definition thereof shall be “Effective Date Material Adverse
Effect” (as defined in the Commitment Letter) for purposes of any
representations and warranties made or to be made on, or as of, the Effective
Date, or a date prior thereto (the date upon which all such conditions precedent
shall be satisfied, the “Effective Date”).
 
On-Going Conditions:
 
The making of each extension of credit (other than the initial extensions of
credit made on the Effective Date) shall be conditioned upon (a) the accuracy in
all material respects of all representations and warranties in the Senior Credit
Documentation (other than the material adverse change and litigation
representations, which shall be made only on the Effective Date), and (b) there
being no default or event of default in existence at the time of, or after
giving effect to the making of, such extension of credit.  As used herein and in
the Senior Credit Documentation, a “material adverse change” shall mean any set
of circumstances or events which (i) has had or would reasonably be expected to
have a material adverse effect upon the validity or enforceability of any of the
Senior Credit Documentation or (ii) has had or would reasonably be expected to
have a material adverse effect on the ability of the Borrower to perform its
payment obligations under the Senior Credit Documentation.
 
V. CERTAIN DOCUMENTATION MATTERS
 
Senior Credit Documentation:
 
The definitive documentation for the Senior Facilities (the “Senior Credit
Documentation”) shall contain the following representations, warranties,
covenants and events of default, in each case, applicable to the Borrower and
its Restricted Subsidiaries, and subject to mutually agreed exceptions, baskets
and materiality qualifiers customary for similar investment grade financings or
as otherwise set forth below:
 
Restricted Subsidiaries:
 
All subsidiaries of the Borrower except those designated as unrestricted
subsidiaries (the “Restricted Subsidiaries”; the Borrower and the Restricted
Subsidiaries, collectively, the “Restricted Group”).  The Borrower may designate
a Restricted Subsidiary as an unrestricted subsidiary or an unrestricted
subsidiary as a Restricted Subsidiary so long as no default exists or would
result therefrom and, in certain circumstances, a certificate showing pro forma
compliance with the financial covenants is provided.
 
Representations and Warranties:
 
Existence and qualification; compliance with laws; power; authorization;
enforceable obligations; no legal bar; financial
 



 
 

--------------------------------------------------------------------------------

 




 

 
statements; no material adverse change (as described above); no material
litigation on the Effective Date except as disclosed as of the Effective Date;
Effective Date solvency; no default; authorizations to do business; payment of
taxes; compliance with margin regulations; Investment Company Act; ERISA
compliance; ownership of assets; environmental compliance; use of proceeds; and
disclosure (to include a material adverse effect qualifier).
 
Affirmative Covenants:
 
Delivery of annual audited financial statements and unaudited quarterly
financial statements for the first three fiscal quarters of each fiscal year of
(a) the Borrower and its consolidated subsidiaries and (b) the Restricted Group
(provided that with respect to the Restricted Group, only unaudited consolidated
balance sheets and related consolidated statements of income and cash flows
without footnotes shall be required to be delivered); delivery of quarterly
unaudited financial statements for the Contributed Comcast Businesses (prior to
the Effective Date only); delivery of certificates, notices and other
information; payment of taxes; preservation of existence; maintenance of
properties and insurance coverage; compliance with laws and material contractual
obligations; inspection rights; keeping of records and books of account; and use
of proceeds.
 
Financial Covenant:
 
With respect to the Restricted Group, maximum Consolidated Leverage Ratio (as
defined in Annex II), to be tested quarterly commencing with the first full
fiscal quarter ending after the Effective Date not to exceed (i) 4.85 to 1.00
for the first eight full fiscal quarters ending after the Effective Date and
(ii) 4.25 to 1.00 thereafter.
 
Negative Covenants:
 
Restrictions on: liens; subsidiary indebtedness (including guarantees of
indebtedness, unless the Senior Facilities shall be equally and ratably
guaranteed); fundamental changes; transactions with affiliates; ERISA
compliance; subsidiary distributions and margin regulations.
 
 
In addition, to the extent that any “Comcast Note” and/or “GE Note” (as each
such term is defined in the Master Agreement) is issued and outstanding, no
repayment thereof shall be permitted if after giving effect to such repayment an
event of default shall have occurred and be outstanding under the Senior Credit
Documentation.
 
Events of Default:
 
Failure to pay any principal when due; failure to pay any interest or fees
payable within five days of when due; breach of covenants (subject, in the case
of all affirmative covenants other than with respect to delivery of default
notices and use of proceeds, to a 30-day grace period after receipt of written
notice thereof from the Administrative Agent), representations or warranties
inaccurate in any material respect when made;
 



 
 

--------------------------------------------------------------------------------

 




 

 
acceleration in respect of material debt and cross event of default to the
Bridge Facility; final non-appealable material judgments; insolvency and
bankruptcy events; and “Change of Control”.
 
 
“Change of Control” shall mean (a)(i) prior to a qualified IPO, (x) Green and
Crimson cease to own, in the aggregate, at least 51% of the Borrower’s voting
stock or (y) any person or group (other than Green or Crimson) shall own a
greater percentage of the Borrower’s voting stock than each of Crimson and
Green, individually and (ii) after a qualified IPO, any person or group (other
than Green and Crimson) shall own more than the greater of (x) 35% of the
Borrower’s voting stock or (y) the percentage of the Borrower’s voting stock
then held by Green and Crimson; or (b) a majority of the Borrower’s directors
ceases to be “continuing directors”. For purposes of the foregoing, references
to Crimson and Green shall include their respective affiliates.
 
Voting:
 
Amendments and waivers with respect to the Senior Credit Documentation shall
require the approval of Lenders holding more than 50% of the aggregate amount of
the Term Loans (or, prior to the Effective Date, the Term Commitments) and the
Revolving Commitments, except that (a) the consent of each Lender directly and
adversely affected thereby shall be required with respect to (i) reductions in
the amount of principal owed to such Lender, (ii) reductions in the amount or
extensions of the scheduled date of amortization or maturity of any Loan, (iii)
reductions in the rate of interest or any fee or extensions of any due date
thereof and (iv) increases in the amount or extensions of the expiry date of any
Lender’s Revolving Commitments and (b) the consent of 100% of the Lenders shall
be required with respect to  modifications to any of the voting requirements.
 
 
The Senior Credit Documentation shall contain customary provisions (i) with
respect to defaulting Lenders (including without limitation the non-pro rata
removal or replacement of any Lender that has (or is controlled by any person or
entity that has) been deemed insolvent or become subject to a bankruptcy,
insolvency, receivership, conservatorship or other similar proceedings, or has
otherwise become a “defaulting” lender generally in credit agreements to which
it is a party (other than actions taken in good faith to exercise or preserve
its rights and remedies as a lender), in the case of any replacement, with
another financial institution identified by the Borrower and otherwise
reasonably acceptable to the Administrative Agent and, in the case of Lenders
under the Revolving Facility, the Issuing Lenders) and (ii) for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all Lenders or of all Lenders directly affected thereby so long as
Lenders holding more than 50% of the aggregate amount of the Term Loans (or,
prior to the Effective Date, the Term
 



 
 

--------------------------------------------------------------------------------

 




 

 
Commitments) and the Revolving Commitments shall have consented thereto.
 
Assignments and Participations:
 
The Lenders shall be permitted to assign their Loans and Commitments with the
consent (other than in the case of assignments to Lenders, affiliates of Lenders
and approved funds) of (i) prior to the initial extensions of credit on the
Effective Date, the Borrower and solely for administrative processing purposes,
the Administrative Agent, and in the case of Revolving Commitments only, the
Administrative Agent and the Issuing Lenders (such consent of the Administrative
Agent and the Issuing Lenders not to be unreasonably withheld or delayed), and
(ii) on or after the Effective Date with the consent of the Borrower, and in the
case of Revolving Commitments only, the Administrative Agent and the Issuing
Lenders (each such consent not to be unreasonably withheld or delayed).
 
 
In addition, the Lenders shall be permitted to sell participations in their
Loans and Commitments.  Participants shall have the same benefits as the Lenders
with respect to yield protection and increased cost provisions.  Voting rights
of participants shall be limited to those matters with respect to which the
affirmative vote of the Lender from which it purchased its participation would
be required as described under “Voting” above.  Pledges of Loans in accordance
with applicable law shall be permitted without restriction.  Promissory notes
shall be issued only upon request.
 
Yield Protection:
 
The Senior Credit Documentation shall contain customary provisions (a)
protecting the Lenders against increased costs or loss of yield resulting from
changes in reserve, tax, capital adequacy and other requirements of law and from
the imposition of or changes in withholding or other taxes and (b) indemnifying
the Lenders for “breakage costs” incurred in connection with, among other
things, any prepayment of a Eurodollar Loan on a day other than the last day of
an interest period with respect thereto.
 
Expenses and Indemnification:
 
The Borrower shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Lead Arrangers associated with the syndication of
the Senior Facilities and the preparation, execution, delivery and
administration of the Senior Credit Documentation and any amendment or waiver
with respect thereto (including the reasonable fees, disbursements and other
charges of one counsel to the Administrative Agent and the Lead Arrangers taken
as a whole and, solely in the case of a conflict of interest, one additional
counsel (and, if reasonably necessary, one regulatory counsel and one local
counsel in each relevant jurisdiction) and (b) all reasonable out-of-pocket
expenses of the Administrative Agent, the Issuing Lenders and the Lenders
(including the fees, disbursements and other charges of one
 



 
 

--------------------------------------------------------------------------------

 




 

 
counsel to the Administrative Agent, the Issuing Lenders and the Lenders taken
as a whole and, solely in the case of a conflict of interest, one additional
counsel (and, if reasonably necessary, one regulatory counsel) in connection
with the enforcement of the Senior Credit Documentation.
 
 
The Administrative Agent, the Lead Arrangers, the Co-Lead Arrangers, the Issuing
Lenders and the Lenders (and their affiliates and their respective officers,
directors, employees, advisors and agents) will have no liability for, and will
be indemnified and held harmless against, any loss, liability, cost or expense
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof (except to the extent resulting from (i) the
bad faith, gross negligence or willful misconduct of an indemnified party, (ii)
a material breach by a Lender of its express obligations under the Senior Credit
Documentation or (iii) any claim, litigation, investigation or proceeding that
does not involve an act or omission of the Borrower or any of its affiliates and
that is brought by a Lender against another Lender in connection with secondary
market trading activities).
 
Governing Law and Forum:
 
State of New York.
 
Counsel to the Administrative Agent and Lead Arrangers:
 
Simpson Thacher & Bartlett LLP.
 

 
 


 
 

--------------------------------------------------------------------------------

 

Annex I
 
INTEREST AND CERTAIN FEES
 
Interest Rate Options:
 
The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to (i) the ABR plus the Applicable Amount or (ii) the
Eurodollar Rate plus the Applicable Amount.
 
 
As used herein:
 
 
“ABR” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank as its prime rate in effect at its principal office in New
York City (the “Prime Rate”), (ii) the federal funds effective rate from time to
time plus 0.5% and (iii) the Eurodollar Rate for a one month interest period
plus 1.0%.
 
 
“Applicable Amount” means a percentage determined in accordance with the pricing
grid (the “Pricing Grid”) attached hereto as Annex I-A, subject in each case to
an increase of 0.50% as of the last day of each 90-day period after the
Effective Date prior to the repayment in full of the obligations under the
Bridge Facility (with the Applicable Amount reverting back to the Pricing Grid
upon repayment).
 
 
“Eurodollar Rate” means the rate (adjusted for any statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one, two, three or six, or, if agreed to by all relevant Lenders, nine
or twelve months or periods less than one month (as selected by the Borrower)
appearing on the Reuters Screen LIBOR01 Page.
 
Interest Payment Dates:
 
In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.
 
 
In the case of Loans bearing interest based upon the Eurodollar Rate
(“Eurodollar Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.
 
Commitment Fees:
 
Commencing on the Effective Date the Borrower shall pay commitment fees, payable
quarterly in arrears, calculated at a rate per annum determined in accordance
with the Pricing Grid, on the average daily unused amount of the Revolving
Facility.  Competitive Loans shall, for purposes of the commitment fee
calculations, not be deemed to be a utilization of the Revolving Facility.
 
Letter of Credit Fees:
 
The Borrower shall pay a fee on all outstanding Letters of Credit at a rate per
annum equal to the Applicable Margin then in effect with respect to Revolving
Loans which are Eurodollar Loans on the face amount of each such Letter of
Credit.  Such fee shall be shared ratably among the Lenders participating in the
Revolving Facility and shall be payable quarterly in arrears.
 
 
A fronting fee on the face amount of each Letter of Credit shall be payable to
the relevant Issuing Lender for its own account in such amounts and at such
times to be agreed with such Issuing Lender.  In addition, customary
administrative, issuance, amendment, payment and negotiation charges shall be
payable to each Issuing Lender for its own account.
 
Default Rate:
 
At any time when the Borrower is in default in the payment of any amount of
principal due under the Senior Facilities, such amount shall bear interest at 2%
above the rate otherwise applicable thereto.  Overdue interest, fees and other
amounts shall bear interest at 2% above the rate applicable to ABR Loans.
 
Rate and Fee Basis:
 
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.
 


 
 

--------------------------------------------------------------------------------

 

Annex I-A
 
PRICING GRID
 


 
Debt Rating
 
Eurodollar Rate
 
ABR
 
Commitment Fee
 
A-/A3
 
2.00%
 
1.00%
 
0.250%
 
BBB+/Baa1
 
2.25%
 
1.25%
 
0.375%
 
BBB/Baa2
 
2.50%
 
1.50%
 
0.50%
 
BBB-/Baa3
 
2.75%
 
1.75%
 
0.50%
 
BB+/Baa3 or BBB-/Ba1
 
3.00%
 
2.00%
 
0.625%
 
Any less favorable rating
 
3.50%
 
2.50%
 
0.625%
 



 
For purposes of the foregoing, “Debt Rating” means, as of any date of
determination, the rating as determined by S&P or Moody’s, as the case may be,
of the Borrower’s senior unsecured non-credit enhanced long-term indebtedness
for borrowed money; provided that if a Debt Rating is issued by each of S&P and
Moody’s, then the higher of such Debt Ratings shall apply, unless there is a
split in Debt Ratings of more than one level, in which case the level that is
one level higher than the lower Debt Rating shall apply.  The Debt Ratings shall
be determined from the most recent public announcement of any changes in the
Debt Ratings.
 

 
 

--------------------------------------------------------------------------------

 

Annex II
 
Consolidated Leverage Ratio Definitions1
 
“Consolidated EBITDA” means, for any period,
 
(a) Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis plus, (b) to the extent reducing Consolidated Net Income for
such period, and without duplication:
 
(i) income tax expense;
 
(ii) interest expense (including amortization or write-off of debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness), amortization of capitalized interest and the net amount accrued
(whether or not actually paid) pursuant to any interest rate protection
agreement during such period (or minus the net amount receivable (whether or not
actually received) during such period);
 
(iii) depreciation and amortization expense including amortization of
intangibles, but excluding amortization expense relating to film, television or
similar entertainment rights, investments or inventory (other than amortization
expense relating to film and television library assets resulting from the
effects of purchase accounting);
 
(iv) extraordinary expenses or loss and unusual or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, (x)
non-cash losses from Dispositions not in the ordinary course of business and (y)
goodwill or intangible asset impairment);
 
(v) restructuring charges deemed to be one time in nature (excluding charges
incurred in the ordinary course of business), including restructuring charges in
connection with the Transactions, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period;
provided that the aggregate amount cash charges permitted to be added back to
Consolidated Net Income under this clause (v) shall not exceed $250,000,000 in
any period;
 
(vi) transaction expenses directly related to the Transactions; and
 
(vii) any other non-cash charges to income (including, but not limited to, stock
based compensation);
 
minus, (c) to the extent included in the calculation of Consolidated Net Income
for such period, and without duplication,
 
(i) income tax benefit;
 
(ii) interest income, other than imputed interest income from long-term
receivables;
 



--------------------------------------------------------------------------------

 
1 Defined terms used but not otherwise defined herein, shall have the meanings
given them in the Crimson Amended and Restated Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 

(iii) any extraordinary income or gains and any unusual or non-recurring
non-cash income or gains (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
gains on Dispositions not in the ordinary course of business, but excluding any
gains resulting from the A&E Puts); and
 
(iv) any cash expenditures during such period on account of any non-cash item
which was added back to Consolidated EBITDA during any prior period from and
after the Effective Date, all as determined for such period (and provided that
the cash expenditure does not impact Consolidated Net Income in the period
paid).
 
“Consolidated Leverage Ratio” means, as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Indebtedness on
such day to (b) Consolidated EBITDA for such period.
 
“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries on a consolidated basis determined in accordance
with GAAP; provided, however, that there shall not be included in such
Consolidated Net Income (in each case, without duplication):
 
(a)(i) any net income of any Person if such Person is not a Restricted
Subsidiary, except to the extent of (A) the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution which is not subject to any
subsequent reduction or clawback by such Person to a Restricted Subsidiary
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below); minus (B) the
aggregate amount of cash contributions or other cash equity investments made by
the Borrower or a Restricted Subsidiary in such Person during such period; and
 
(ii) any net loss of any Person if such Person is not a Restricted Subsidiary,
except to the extent of (A) the aggregate amount of cash contributions or other
cash equity investments made by the Borrower or a Restricted Subsidiary in such
Person during such period minus (B) the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution which is not subject to any
subsequent reduction or clawback by such Person to a Restricted Subsidiary
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below);
 
(b) any net income of any Restricted Subsidiary if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that
 
(i) the Borrower’s equity in the net income of any such Restricted Subsidiary
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash that could have been distributed by such Restricted
Subsidiary during such period to the Borrower or another Restricted Subsidiary
as a dividend (subject, in the case of a dividend to another Restricted
Subsidiary, to the limitation contained in this clause); and
 
(ii) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income.
 
 “Consolidated Total Indebtedness” means, as of any date of determination, the
total Indebtedness (other than (i) the types described in clauses (c) and (d) of
the definition thereof, and any
 

 
 

--------------------------------------------------------------------------------

 

Guaranty Obligations relating thereto and (ii) with respect to clause (i) of the
definition thereof, the face amount of any undrawn letters of credit and
bankers’ acceptances and any Guaranty Obligations relating thereto) of Borrower
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP (including, to the extent not otherwise included therein, (i) the
outstanding principal amount of the Indebtedness underlying any Guaranty
Obligations (other than any Guaranty Obligations with respect to Indebtedness of
the types described in clauses (c), (d) and (i) (with respect to the face amount
of any undrawn letters of credit and bankers’ acceptances only) of the
definition thereof) and (ii) obligations owed under any GE Note or the Comcast
Note; provided that in any event, Consolidated Total Indebtedness shall not
include (a) Indebtedness of Unrestricted Subsidiaries, (b) the LIN Credit
Facility and Guaranty Obligations in respect thereof (if any), only so long as
all of the Borrower’s Guaranty Obligations in respect thereof (if any) (i) have
been terminated in full or (ii) constitute “Excluded NBCU Liabilities” under the
Master Agreement (as such term is defined in the Master Agreement in effect as
of the date hereof) or (c) Specified Non-Recourse Debt; provided further that up
to the lesser of (x) $750 million and (y) the then outstanding principal amount
of any GE Note or Comcast Note shall be excluded from the determination of
Consolidated Total Indebtedness to the extent of the aggregate cash and cash
equivalents included in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the date of any determination (other than any cash
or cash equivalents classified as restricted cash on such balance sheet).
 
 “Indebtedness” means, as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services, (e) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guaranty Obligations of such Person
with respect to Indebtedness of others, (g) all capital lease obligations of
such Person, (h) all Attributable Indebtedness under Sale-Leaseback Transactions
under which such Person is the lessee and (i) all obligations of such Person as
an account party in respect of outstanding letters of credit (whether or not
drawn) and bankers’ acceptances; provided, however, that Indebtedness shall not
include (i) trade and other ordinary course payables and accrued expenses
arising in the ordinary course of business, (ii) deferred compensation, pension
and other post-employment benefit liabilities and (iii) take or pay obligations
arising in the ordinary course of business; provided, further, that in the case
of any obligation of such Person which is recourse only to certain assets of
such Person, the amount of such Indebtedness shall be deemed to be equal to the
lesser of the amount of such Indebtedness or the value of the assets to which
such obligation is recourse as reflected on the balance sheet of such Person at
the time of the incurrence of such obligation; and provided, further, that the
amount of any Indebtedness described in clause (e) above shall be the lesser of
the amount of the Indebtedness  or the fair market value of the property
securing such Indebtedness.
 
“LIN Credit Facility” means, the Credit Agreement, dated as of March 2, 1998,
among LIN Television of Texas, LP and General Electric Capital Corporation, as
lender, and all amendments, modifications, supplements, refinancings or
replacements thereof.
 
“Specified Non-Recourse Debt” means any account or trade receivable factoring,
securitization, sale or financing facility, the obligations of which are
non-recourse (except with respect to customary representations, warranties,
covenants and indemnities made in connection with such facility) to the Borrower
or any of its Restricted Subsidiaries.
 



 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
BRIDGE FACILITY
Summary of Terms and Conditions


December 2009
_______________________




Set forth below is a summary of the terms and conditions for the Bridge
Facility.  Capitalized terms used but not defined in this Exhibit C shall have
the meanings set forth in the Commitment Letter to which this Exhibit C is
attached and in the other Exhibits attached thereto.
 
I. PARTIES
 
Borrower:
 
NBC Universal, Inc. (the “Borrower”).
 
Joint Lead Arrangers and Joint Bookrunners:
 
J.P. Morgan Securities Inc., Goldman Sachs Credit Partners L.P. (“GSCP”) and
Morgan Stanley Senior Funding, Inc. (“MSSF”) (collectively, the Lead
Arrangers”).
 
Co-Lead Arrangers:
 
Banc of America Securities LLC (“BAS”) and Citigroup Global Markets Inc.
(“CGMI”) (collectively, the “Co-Lead Arrangers”).
 
Administrative Agent:
 
JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank” and in such capacity, the
“Administrative Agent”).
 
Co-Syndication Agents:
 
GSCP and MSSF.
 
Co-Documentation Agents:
 
Bank of America, N.A. (“BOA”) and CGMI.
 
Lenders:
 
A syndicate of banks, financial institutions and other entities, including
JPMorgan Chase Bank, GSCP, MSSF, BOA and CGMI arranged by the Lead Arrangers
(collectively, the “Lenders”).
 
II. BRIDGE FACILITY
 
Type and Amount:
 
364-day bridge term loan facility (the “Bridge Facility”; the commitments
thereunder, the “Bridge Commitments”) in the amount of up to $6.1 billion (the
loans thereunder, the “Bridge Loans”), subject to reductions as set forth under
the heading “Mandatory Prepayments and Commitment Reductions”.
 
 
Availability:
 
 
The Bridge Loans shall be made in a single drawing on the Effective Date (as
defined below).  Repayments and prepayments of the Bridge Loans may not be
reborrowed.
 
Maturity and Amortization:
 
The Bridge Loans will mature on the date that is 364-days after the Effective
Date (the “Bridge Facility Maturity Date”).
 


 
 

--------------------------------------------------------------------------------

 




 
The Bridge Loans shall be repayable in full on the Bridge Facility Maturity
Date.
 
Use of Proceeds:
 
The proceeds of the Bridge Loans shall be used to finance a portion of the Navy
Dividend, to pay fees and expenses in connection with the Transactions and for
general corporate purposes and working capital of the Borrower and its
subsidiaries.
 
III. CERTAIN PAYMENT PROVISIONS
 
Fees and Interest Rates:
 
As set forth on Annex I.
 
Optional Prepayments:
 
Bridge Loans may be optionally prepaid in an aggregate principal amount of $5.0
million or a multiple of $1.0 million in excess thereof at the option of the
Borrower at any time upon same day (or in the case of a prepayment of Eurodollar
Loans (as defined in Annex I), three days’ prior) notice, in each case, which
notice shall have been received prior 11:00 a.m. (New York time) on such
day.  Optional prepayments of the Bridge Loans may not be reborrowed.
 
Mandatory Prepayments and Commitment Reductions:
 
The following amounts shall be applied to prepay the Bridge Loans (and, after
December 3, 2009 (the “Execution Date”) but prior to the Effective Date, to
reduce the Bridge Commitments) subject to mutually agreed exceptions, baskets
and materiality qualifiers customary for similar investment-grade financings or
as otherwise set forth below:
 
 
(a) 100% of the net proceeds of any issuance of equity (which prior to the
Effective Date shall exclude any equity issuances to the Borrower’s existing
equity holders and thereafter shall exclude the proceeds of any equity issuance
to Crimson or Green) and 100% of the net proceeds of any incurrence of debt  for
borrowed money (on or after the Execution Date) by the Borrower or any of its
subsidiaries (subject to exceptions to be agreed upon including exceptions for
(i) prior to the Effective Date, (A) indebtedness identified by the Borrower to
the Lead Arrangers in writing on or prior to the date hereof and (B)
indebtedness that is reasonably acceptable to the Lead Arrangers and (ii) after
the Effective Date, capital leases and purchase money debt in amounts to be
agreed).
 
 
(b) 100% of the net proceeds of any sale or other disposition (including as a
result of casualty or condemnation) (on or after the Execution Date) by the
Borrower or any of its subsidiaries of any assets, except for sales or other
dispositions in the ordinary course of business and subject to certain other
customary exceptions (including reinvestment rights) to be agreed upon.
 


 
 

--------------------------------------------------------------------------------

 




 
Any such amounts received by the Borrower or the Contributed Businesses after
the Execution Date but on or prior to the Effective Date shall automatically
reduce the Bridge Commitments available to the Borrower on the Effective Date by
such amount.
 
 
Mandatory prepayments of the Bridge Loans may not be reborrowed.
 
IV. CERTAIN CONDITIONS
 
 
The availability of the Bridge Facility on the Effective Date will be subject
only to (a) the satisfaction of the conditions set forth in Exhibit D and (b)
the accuracy in all material respects of the representations and warranties
contained in the Bridge Credit Documentation (as defined below) subject to the
limitations set forth in the Certain Funds Provision in the Commitment Letter;
provided that to the extent any of the foregoing are qualified or subject to
“material adverse effect”, the definition thereof shall be “Effective Date
Material Adverse Effect” (as defined in the Commitment Letter) for purposes of
any representations and warranties made or to be made on, or as of, the
Effective Date, or a date prior thereto (the date upon which all such conditions
precedent shall be satisfied, the “Effective Date”).
 
V. CERTAIN DOCUMENTATION MATTERS
 
Bridge Credit Documentation:
 
The definitive documentation for the Bridge Facility (the “Bridge Credit
Documentation”) shall contain representations, warranties, covenants, events of
default and provisions relating to voting, assignments and participations, yield
protection, and expenses and indemnification substantially the same as those
contained in the Senior Credit Documentation; provided that the Bridge Credit
Documentation shall also contain negative covenants restricting (i) dividends
and other payments in respect of capital stock (other than tax distributions
whether or not a default or event of default exists) and (ii) acquisitions of a
majority of the voting stock with ordinary voting power, or all or substantially
all of the assets, of any person and investments in any person of less than a
majority of the voting stock with ordinary voting power in excess of $1.0
billion for any single transaction and $2.0 billion in the aggregate, in each
case, subject to mutually agreed exceptions, baskets and materiality qualifiers
customary for similar investment-grade financings or as otherwise set forth
herein; provided that with respect to the covenant described in (i) above, no
such restrictions shall be applicable in the Bridge Credit Documentation until
the Effective Date.
 
 
In addition, to the extent that any Comcast Note and/or GE Note is issued and
outstanding, no repayment thereof shall be
 


 
 

--------------------------------------------------------------------------------

 




 
permitted (i) if the principal amount of all indebtedness outstanding under any
Comcast Note and/or GE Note exceeds $750.0 million in the aggregate or (ii) if
after giving effect to such repayment an event of default shall have occurred
and be outstanding under the Bridge Credit Documentation.
 
 
Any subsidiary of the Borrower which guarantees any other Credit Facility or the
Senior Notes shall be required to guarantee the Bridge Facility.
 
 
The restrictions contained in the Bridge Credit Documentation shall cease to
have effect upon the termination of the Bridge Commitments and/or the repayment
in full of the Bridge Loans.
 
Governing Law and Forum:
 
State of New York.
 
Counsel to the Administrative Agent and Lead Arrangers:
 
Simpson Thacher & Bartlett LLP.
 



 

 
 

--------------------------------------------------------------------------------

 

Annex I
 
INTEREST AND CERTAIN FEES
 
Interest Rate Options:
 
The Borrower may elect that the Bridge Loans bear interest at a rate per annum
equal to (i) the ABR plus the Applicable Amount or (ii) the Eurodollar Rate plus
the Applicable Amount.
 
 
As used herein:
 
 
“ABR” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank as its prime rate in effect at its principal office in New
York City (the “Prime Rate”), (ii) the federal funds effective rate from time to
time plus 0.5% and (iii) the Eurodollar Rate for a one month interest period
plus 1.0%.
 
 
“Applicable Amount” means a percentage determined in accordance with the pricing
grid attached hereto as Annex I-A, subject in each case to an increase of 0.50%
as of the last day of each 90-day period after the Effective Date.
 
 
“Eurodollar Rate” means the rate (adjusted for any statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one, two, three or six months (as selected by the Borrower) appearing
on the Reuters Screen LIBOR01 Page.
 
Interest Payment Dates:
 
In the case of Bridge Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.
 
Duration Fees:
 
The Borrower shall pay duration fees on the aggregate principal amount of the
outstanding Bridge Loans in such amounts and on such dates as are set forth on
Annex I-B.
 
Default Rate:
 
At any time when the Borrower is in default in the payment of any amount of
principal due under the Bridge Facility, such amount shall bear interest at 2%
above the rate otherwise applicable thereto.  Overdue interest, fees and other
amounts shall bear interest at 2% above the rate applicable to ABR Loans.
 
Rate and Fee Basis:
 
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.
 


 
 

--------------------------------------------------------------------------------

 

Annex I-A


 
PRICING GRID
 


 
Debt Rating
 
Eurodollar Rate
 
ABR
 
A-/A3
 
2.00%
 
1.00%
 
BBB+/Baa1
 
2.25%
 
1.25%
 
BBB/Baa2
 
2.50%
 
1.50%
 
BBB-/Baa3
 
2.75%
 
1.75%
 
BB+/Baa3 or BBB-/Ba1
 
3.00%
 
2.00%
 
Any less favorable rating
 
3.50%
 
2.50%
 



 
For purposes of the foregoing, “Debt Rating” means, as of any date of
determination, the rating as determined by S&P or Moody’s, as the case may be,
of the Borrower’s senior unsecured non-credit enhanced long-term indebtedness
for borrowed money; provided that if a Debt Rating is issued by each of S&P and
Moody’s, then the higher of such Debt Ratings shall apply, unless there is a
split in Debt Ratings of more than one level, in which case the level that is
one level higher than the lower Debt Rating shall apply.  The Debt Ratings shall
be determined from the most recent public announcement of any changes in the
Debt Ratings.
 

 
 

--------------------------------------------------------------------------------

 

Annex I-B
 
BRIDGE FACILITY DURATION FEES
 
The Borrower shall pay a duration fee for the ratable benefit of each Lender
under the Bridge Facility on the dates set forth below, equal to the Applicable
Duration Fee Percentage of the aggregate principal amount of Bridge Loans
outstanding as of such date
 
 
Days after the Effective Date
 
 
90 days
 
 
180 days
 
 
270 days
 
 
Applicable Duration Fee Percentage
 
 
0.75%
 
 
1.25%
 
 
1.75%
 








 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
CONDITIONS PRECEDENT
 
The availability of the Credit Facilities, in addition to the conditions
expressly set forth Commitment Letter and the Term Sheets attached as Exhibits B
and C thereto, shall be subject to the satisfaction of the following
conditions.  Capitalized terms used but not defined herein have the meanings
given in the Commitment Letter and Term Sheets.
 
1.  The Borrower shall have executed and delivered definitive documentation with
respect to the Senior Facilities and the Bridge Facility, in each case
consistent with the terms set forth in Exhibits B and C, respectively.
 
2.  (a) The Transactions shall have been consummated substantially concurrently
with the initial funding of the Credit Facilities in accordance with the terms
of the Master Agreement; (b) the Borrower shall have delivered to the Lead
Arrangers copies of all material amendments, modifications, waivers and consents
under the Master Agreement; and (c) without the prior written consent of the
Lead Arrangers, (i) there shall have been no amendment, modification or waiver
of any term or provision of the Master Agreement to the extent that such
amendment, modification or waiver would be materially adverse to the Borrower,
the Lead Arrangers or the Lenders, and (ii) there shall have been no consent
under Sections 6.01(a)(i), (ii) or (xx) or 6.01(b)(i), (ii) or (xix) of the
Master Agreement by any party thereto that would permit conduct otherwise
prohibited by the Master Agreement in the absence of such consent to the extent
such consent would be materially adverse to the Borrower, the Lead Arrangers or
the Lenders and (1) was granted prior to the execution and delivery of the
Credit Facilities Documentation or (2) was granted after the execution and
delivery of the Credit Facilities Documentation, relates to the Contributed
Comcast Businesses and such conduct would not otherwise have been permitted
under the Credit Facilities Documentation, if the Contributed Comcast Businesses
had been subject to the terms thereof to the same extent as Navy and its
subsidiaries.
 
3.  The Lenders, Administrative Agent and the Lead Arrangers shall have received
all fees and expenses required to be paid on or before the Effective Date to the
extent invoiced at least two business days prior to the Effective Date.
 
4.  The Borrower shall on the Effective Date, and taking into account the
Transactions, have (i) an unsecured long-term obligations rating of at least
“Baa3” (with stable (or better) outlook) from Moody’s Investor Service Inc. and
(ii) a long-term issuer credit rating of at least “BBB-” (with stable (or
better) outlook) from Standard and Poor’s Ratings Group, which ratings and
outlooks shall have been reaffirmed prior to funding (including in connection
with any offering of Senior Notes).
 
5.  The Borrower shall be in compliance with the Consolidated Leverage Ratio
contained in the Credit Facilities Documentation determined on a pro forma basis
after giving effect to the Transactions.
 
6.  The Administrative Agent shall have received such legal opinions,
certificates (including a chief financial officer’s solvency certificate),
documents and other instruments and information (including with respect to
PATRIOT Act and related compliance, which requested information shall have been
received at least five business days prior to the Effective Date) as are
customary for transactions of this type as it may reasonably request.
 
7.  The Lenders shall have received (i) audited financial statements of the NBCU
Businesses for the three most recent fiscal years ended at least 90 days prior
to the Effective Date,
 

 
 

--------------------------------------------------------------------------------

 

(ii) unaudited consolidated financial statements of the NBCU Businesses for each
interim quarterly period ended after the latest fiscal year referred to in
clause (i) above (which interim quarterly period shall have ended at least 45
days prior to the Effective Date), and unaudited consolidated financial
statements for the same period of the prior fiscal year, (iii) such audited or
unaudited consolidated financial statements of the Contributed Comcast
Businesses to the extent necessary to comply with Regulation S-X of the
Securities Act of 1933, as amended (“Regulation S-X”) in a registered offering
and (iv) all other financial statements for completed or pending acquisitions
that may be required under Regulation S-X in a registered offering.
 
8.  The Lenders shall have received a pro forma consolidated balance sheet of
the Borrower as at the end of the most recent fiscal year ended at least 90 days
prior to the Effective Date and a pro forma statement of operations for each of
(i) the most recent fiscal year of the NBCU Businesses ended at least 90 days
prior to the Effective Date and (ii) the most recent interim period of the NBCU
Businesses and the comparable interim period of the preceding fiscal year ending
at least 45 days prior to the Effective Date, in each case adjusted to give
effect to the consummation of the Transactions and the financings contemplated
hereby as if such transactions had occurred on such date or on the first day of
such period, as applicable, prepared in accordance with Regulation S-X.
 
9.  All existing indebtedness for borrowed money of Newco, Navy and their
respective subsidiaries, and the Contributed Comcast Businesses (other than
indebtedness of less than majority owned joint ventures) shall have been repaid
in full other than (i) the Senior Notes, (ii) indebtedness identified by the
Borrower to the Lead Arrangers in writing on or prior to the date hereof and
(iii) other indebtedness acceptable to the Lead Arrangers.
 


 

 
 

--------------------------------------------------------------------------------

 




